DETAILED ACTION
This Office Action is sent in response to Applicant's Communication received 06/05/2020 for 16894031. Claims 1-20 are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 1, 3, 5-7, 9, 11, 12, 15, 17, and 19 are objected to because of the following informalities.
Claims 1 and 17 recite the limitation "user data associated a simulated real world task" which appears to include a typo and has been interpreted as "user data associated --with-- a simulated real world task".
Claim 1 recites the limitation "the user data comprising data" which has been interpreted as "the --detected-- user data comprising data" for purposes of consistency.
Claim 1 recites the limitation "the received detected user data" is unclear if it refers to the "detected user data" or the received “data related to the detected user data” and has been interpreted as "the received [[detected user]] data".
Claims 1 and 17 recite the limitation "the simulated real world task within the simulated reality environment" which has been interpreted as "the simulated real world task [[within]] --in-- the simulated reality environment" for purposes of consistency.
Claims 3 and 19 recite the limitation "the virtual, mixed or augmented reality task" which has been interpreted as "the virtual --task--, --the-- mixed --reality task-- or --the
Claim 5 recites the limitation the "system of claim 5" which appears to be a typo and has been interpreted as the "system of claim [[5,]] --1,--".
Claim 5 recites the limitation "the real world task requirements" which lacks antecedent basis and has been interpreted as "[[the]] real world task requirements".
Claim 6 recites the limitation "the placement of the hands" which lacks antecedent basis and has been interpreted as "[[the]] --a-- placement of [[the]] hands".
Claim 7 recites the limitation the "system of claim 7" which appears to be a typo and has been interpreted as the "system of claim [[7,]] --1,--".
Claim 9 recites the limitation "wherein user's eye glance directions" which appears to include a typo and has been interpreted as "wherein --the-- user's eye glance directions".
Claim 11 recites the limitation "the user's biological indicators" which lacks antecedent basis and has been interpreted as "the [[user's]] biological indicators".
Claim 12 recites the limitation "the received user detected data" which is unclear if it refers to the “detected user data” or the received “data related to the detected user data” and has been interpreted as "the received [[user detected]] data".
Claim 15 recites the limitation "the confidence grade data" which lacks antecedent basis and has been interpreted as "[[the]] confidence grade data".
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (“simulated reality presentation can be displayed according to various suitable methods, for example, on a display screen of a user device 102a-n” [Specification, para 0049]) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 is/are directed to an abstract 
Claim 1 recite(s) monitoring detected user data associated with a task, the user data comprising data related to at least one of biological indicators, user interactional input, and behavioral user activity; and determining a confidence grade for the user, wherein the confidence grade is indicative of the user's confidence in performance.
The limitations of monitoring user data and determining a confidence grade are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind exemplified by a human teacher observing a student performing a task and evaluating that the student is not confident in their performance; but for the recitation of generic computer components ("device", "sensor", "memory", "processor") and thus fall within the "Mental Processes" grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional limitations of a device displaying simulated reality, a sensor for monitoring and receiving data, a memory containing instructions, and a processor configured to perform displaying, receiving, determining, and causing transmission steps are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. The claim also recites additional limitations of the simulated reality, simulated real world task, and simulated reality environment that generally link the limitations to a technological environment, i.e., simulated reality [MPEP 2106.05(h)]. The "receiving data" limitation represents insignificant extra-solution activity because they are mere nominal or tangential additions to the claim amounting to mere data gathering necessary for use of the recited judicial exception, as the received data is used in the abstract mental process of determining [MPEP 2106.05(g)]. The "displaying simulated reality" and "displaying a simulated reality environment" limitations represent insignificant extra-solution activity because they are mere nominal or tangential additions to the claim amounting to mere data output [MPEP 2106.05(g)]. Even when viewed in combination, the additional elements in this claim do no more than automate 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a device, sensor, memory, processor, and the "transmitting feedback" limitation amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The "displaying simulated reality" and "displaying a simulated reality environment" limitations, as discussed above, represent mere data output and is a nominal or tangential addition to the claim. The "receiving data" limitation, as discussed above, represents mere data gathering and is a nominal or tangential addition to the claim. 
Further, these elements are well-understood, routine and conventional. With respect to the "displaying simulated reality", "displaying a simulated reality environment", and "receiving data" limitations, the courts have similarly found limitations directed to gathering data and displaying results, recited at a high level of generality, to be well-understood, routine, and conventional [MPEP 2106.05(d)(II), "presenting offers and gathering statistics"]. With respect to the "transmission" limitation, the courts have similarly found limitations directed to transmitting data, recited at a high level of generality, to be well-understood, routine, and conventional [MPEP 2106.05(d)(II), "transmitting data over a network"].
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
Claim 17 recite(s) monitoring user data associated with a task, the user data comprising data related to at least one of biological indicators, user interactional input, 
The limitations of monitoring user data and determining a confidence grade are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind exemplified by a human teacher observing a student performing a task and evaluating that the student is not confident in their performance; but for the recitation of generic computer components ("sensor", "device", "processor") and thus fall within the "Mental Processes" grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional limitations of a sensor for monitoring and receiving data, a device displaying simulated reality environment, and a processor configured to perform displaying, receiving, determining, and causing transmission steps are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. The claim also recites additional limitations of the simulated real world task and simulated reality environment that generally link the limitations to a technological environment, i.e., simulated reality [MPEP 2106.05(h)]. The "receiving data" limitation represents insignificant extra-solution activity because they are mere nominal or tangential additions to the claim amounting to mere data gathering necessary for use of the recited judicial exception, as the received data is used in the abstract mental process of determining [MPEP 2106.05(g)]. The "display of the simulated reality environment" limitations represent insignificant extra-solution activity because they are mere nominal or tangential additions to the claim amounting to mere data output [MPEP 2106.05(g)]. Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of a human teacher (e.g., the mental observation and evaluation of a student's behavior), using the computer components as a tool.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Further, these elements are well-understood, routine and conventional. With respect to the "display of a simulated reality environment" and "receiving data" limitations, the courts have similarly found limitations directed to displaying results and gathering data, recited at a high level of generality, to be well-understood, routine, and conventional [MPEP 2106.05(d)(II), "presenting offers and gathering statistics"]. With respect to the "transmission" limitation, the courts have similarly found limitations directed to transmitting data, recited at a high level of generality, to be well-understood, routine, and conventional [MPEP 2106.05(d)(II), "transmitting data over a network"].
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
The dependent claims also recite limitations of the confidence grade related to a probability that the user engages in guessing in performing the task (claims 2, 18), the confidence grade independent of the user ability to perform the task (claims 3, 19), user interactional input including information related to the user physical motion (claims 4, 20), detecting user hand motion and assessing user confidence in a placement of hands contributing to the assessment of the confidence grade (claim 6), contribution from a user response time based on a determined amount of time it takes the user to engage in a predetermined correct hand motion (claim 7), user behavioral activity including information related to a user eye glance directions (claim 8), translating user eye glance directions into a user confidence in understanding the task contributing to the claim 9), monitoring biological indicators (claim 10), translating biological indicators directions into a user confidence in understanding the task contributing to the confidence grade (claim 11), comparing received user detected data to benchmark data (claim 12) are that are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind exemplified by a human teacher evaluating that a student is guessing; evaluating a student confidence independent of student ability; observing physical motion, hand motion, response time, eye glance, biological indicators of a student performing a task; evaluating the student confidence in understanding the task; and evaluating the student data as compared to benchmark student data and thus fall within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The dependent claims recite additional limitations including the simulated real world task comprising one of a virtual task, a mixed reality task or an augmented reality task (claims 3, 19), the simulated reality environment (claims 4, 9, 11, 20), the simulated real world task in the simulated reality environment (claim 6), an associated benchmark confidence grade (claim 13), and receiving user data (claim 16) that amount to no more than mere instructions to applying the exception using generic computer components [MPEP 2106.05(f)] or  generally link the limitations to a technological field of use, i.e., simulated reality, [MPEP 2106.05(h)] and contribute only nominally or insignificantly to the execution of the judicial exception and would not provide significantly more. The dependent claims also recite additional limitations of displaying instructions (claim 5), storing information (claims 12, 15), and providing data representing a result (claim 14) that amount to no more than adding insignificant extra-solution activity of data gathering and output [MPEP 2106.05(g)].  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of data gathering and output amount to merely storing information or data output recited at a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madison et al. (US 10977956 B1) in view of Ur et al. (US 20170278417 A1).

As to claim 1, Madison discloses a system for evaluating a … grade relative to a task in a simulated reality environment [cols. 4:20-33, 10:36-67, system performs tasks associated with virtual reality simulator, where tasks include determining score during driving scenario (read: task) rendered by virtual reality simulation]
a user device configured to display simulated reality to a user [Fig. 6, cols. 6:5-30, 19:15-21, structure of device display screen renders virtual reality environment for user];
at least one sensor for monitoring detected user data associated a simulated real world task in the simulated reality environment, the user data comprising data related to at least one of biological indicators, user interactional input, and behavioral user activity [Fig. 1, cols. 6:31-62, 14:22-50, system includes devices (read: sensors) recording user performance data during driving scenario (read: real world task) of virtual (read: simulated) reality simulation (read: environment), where data is representative of physiological characteristics (read: biological indicator), user body movement (read: user interactional input), and user movement (read: behavioral user activity)];
a non-transitory memory containing computer readable instructions [cols. 4:14-33, 7:43-63, memory stores instructions]; and
a processor configured to process the instructions, the instructions when executed to cause the processor [cols. 4:14-33, 7:43-63, processor executes stored instructions] to:
cause display, on the user device, of the simulated reality environment configured for user interaction with the simulated real world task [Fig. 6, cols. 6:5-30, 10:36-46, 19:15-21, device renders virtual reality environment for user, note the limitation "for user interaction with the simulated real world task" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "simulated reality environment" as recited in the claim (see MPEP 2111.04)];
receive, from the at least one sensor, data related to the detected user data associated with the simulated real world task [cols. 10:47-52, 14:22-50, receive performance data via devices (read: sensors) during driving scenario of virtual reality simulation];
determine, based on the received detected user data, a … grade for the user, wherein the … grade is indicative of the user's … [cols. 10:53-11:49, determine score (read: grade) of user competency (read: performance) during driving scenario of virtual reality simulation based on recorded performance data]; and
cause transmission of feedback related to the … grade [Fig. 2, cols. 11:50-12:4, transmit feedback in response to determining score].
However, Madison does not specifically disclose a user confidence grade; and a confidence grade for the user, wherein the confidence grade is indicative of the user's confidence in performance of the simulated real world task within the simulated reality environment.
Ur discloses:
a user confidence grade [para 0079, 0127, 0186, subject attention evaluation, where evaluation assigns definition of attention that describes level of subject certainty (read: user confidence) and level of certainty (read: grade) of assigned definition]; and
a confidence grade for the user [para 0079, 0127, 0186, subject attention evaluation, where evaluation assigns definition of attention that describes level of subject certainty (read: confidence) and level of certainty (read: grade) of assigned definition], wherein the confidence grade is indicative of the user's confidence in performance of the simulated real world task within the simulated reality environment [para 0078-0079, 0116, 0127, 0186, evaluation result indicates subject engagement reflecting understanding or confusion (read: user confidence) for task completion (read: performance of real world task), where task is presented (read: simulated task, note a computerized display falls under the broadest reasonable interpretation of simulated as consistent with Applicant's specification) as part of virtual reality display (read: simulated reality environment)]
Madison and Ur are analogous art to the claimed invention being from a similar field of endeavor of task assessment systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention 
One of ordinary skill in the art would be motivated to modify Madison as described above to aid in providing feedback to ensure improved user performance [Ur, para 0108].

As to claim 2, Madison discloses the system of claim 1, wherein the … grade is related to … that the user engages … in performing the simulated real world task [cols. 10:53-11:49, score reflects user performance during driving scenario].
However, Madison does not specifically disclose wherein the confidence grade is related to a probability that the user engages in guessing in performing the simulated real world task.
Ur discloses wherein the confidence grade is related to a probability that the user engages in guessing in performing the simulated real world task [para 0079, 0092, 0097, 0116, evaluation of subject attention describing engagement for task completion used to predict likelihood for a guess of a response provided to task presented as part of virtual reality display (read: simulated real world task)].
Madison and Ur are analogous art to the claimed invention being from a similar field of endeavor of task assessment systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the grade related to the task as disclosed by Madison with the confidence grade related to a probability that a user engages in guessing as disclosed by Ur with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Madison as described above to aid in providing feedback to ensure improved user performance [Ur, para 0108].

As to claim 3, Madison discloses the system of claim 2, wherein:
the simulated real world task comprises one of [Fig. 6, cols. 10:53-11:49, 19:15-56, driving scenario rendered by virtual reality simulation while user manipulates physical wheel and pedals, note strikethrough indicates non-selected alternatives] or 
… the user's ability to perform the virtual, mixed or augmented reality task [cols. 10:53-11:49, 19:15-56, user performance during driving scenario].
However, Madison does not specifically disclose the confidence grade is independent of the user's ability to perform the virtual, mixed or augmented reality task.
Ur discloses the confidence grade is independent of the user's ability to perform the virtual, mixed or augmented reality task [para 0091-0092, 0096-0097, evaluation of subject attention indicating task understanding not based on (read: independent of) correct or incorrect subject response provided to task].
Madison and Ur are analogous art to the claimed invention being from a similar field of endeavor of task assessment systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the user ability as disclosed by Madison with the confidence grade as related to a user ability as disclosed by Ur with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Madison as described above to aid in providing feedback to ensure improved user performance [Ur, para 0108].

As to claim 4, Madison discloses the system of claim 1, wherein the user interactional input includes information related to the user's physical motion used to interact with the simulated reality environment [cols. 6:40-62, 11:1-39, 14:22-50, data representative of user body movement during virtual reality simulation].

As to claim 5, Madison discloses the system of claim 5, wherein the display of the simulated reality environment includes displaying instructions, on the user device, detailing the real world task requirements [Fig. 4, cols. 13:47-14:10, displayed virtual environment includes text stating actions related to driving scenario, note the limitation "instructions detailing the real world task requirements" describes nonfunctional descriptive material and does not carry patentable weight as the functionality of the display of the simulated reality environment is not affected by the provided information (see MPEP 2111.05(I))].

As to claim 6, Madison discloses the system of claim 5, wherein:
the at least one sensor detects user hand motion associated with the simulated real world task in the simulated reality environment [Fig. 6, cols. 5:15-35, 6:40-62, 19:57-20:4, device records hand movement during driving simulation rendered by virtual reality environment]; and 
the instructions when executed further cause the processor to assess the user's … placement of the hands thereby contributing to the assessment of the confidence grade [Fig. 6, cols. 11:15-25, 19:57-20:4, analyze appropriate wheel operation as operated by user hands as shown in Figure 6, also note the limitation "thereby contributing to the assessment of the confidence grade" is not being given patentable weight as the term "thereby" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "placement of the hands" as recited in the claim].
However, Madison does not specifically disclose assessing the user's confidence in the placement of the hands.
Ur discloses assessing the user's confidence in the placement of [a body part] [para 0122, 0126-0127, 0144, evaluate subject attention of position (read: placement) of eye gaze, where evaluation assigns definition of attention that describes level of subject certainty (read: user confidence)].
Madison and Ur are analogous art to the claimed invention being from a similar field of endeavor of task assessment systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the assessment of a user hand placement as disclosed by Madison with assessing a user confidence in a user gesture placement as disclosed by Ur with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Madison as described above to aid in providing feedback to ensure improved user performance [Ur, para 0108].

As to claim 7, Madison discloses the system of claim 7, wherein the …  grade includes contribution from a user response … that is based on … the user to engage in a predetermined correct hand motion [Fig. 6, cols. 11:15-25, 19:44-20:4, analyze appropriate (read: correct) wheel operation operated by user hand movements as shown in Figure 6].
However, Madison does not specifically disclose wherein the confidence grade includes contribution from a user response time that is based on a determined amount of time it takes the user to engage in a predetermined correct hand motion.
Ur discloses wherein the confidence grade includes contribution from a user response time that is based on a determined amount of time it takes the user to engage in a predetermined correct … motion [para 0127, 0141, 0150-0153, evaluation of subject attention includes duration of attention (read: user response time) from engaging with correct test item response].
Madison and Ur are analogous art to the claimed invention being from a similar field of endeavor of task assessment systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the grade including contribution from a correct hand motion as disclosed by Madison with the confidence grade including contribution from a time to engage in a correct motion as disclosed by Ur with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Madison as described above to aid in providing feedback to ensure improved user performance [Ur, para 0108].

As to claim 8, Madison discloses the system of claim 1, wherein the user behavioral activity includes information related to a user's eye glance directions [cols. 14:59-15:14, 18:35-49, recorded performance data includes eye gaze movement (read: glance directions) looking at (read: directed toward) objects].

As to claim 9, Madison discloses the system of claim 8, wherein user's eye glance directions are translated into … the task represented in the simulated reality [cols. 14:59-15:14, 18:35-49, analyze eye gaze movement during driving scenario to determine score, note the broadest reasonable interpretation of translate includes determining a meaning].
However, Madison does not specifically disclose wherein user's eye glance directions are translated into the user's confidence in understanding the task represented in the simulated reality environment contributing to the confidence grade.
Ur discloses wherein user's eye glance directions are translated into the user's confidence in understanding the task represented in the simulated reality environment contributing to the confidence grade [para 0116, 0144-0145, 0150-0153, duration of subject gaze position (read: user eye glance directions) demonstrate (read: translated into) subject level of certainty (read: user confidence) of item comprehension (read: understanding task) presented as part of virtual reality display (read: simulated reality environment)].
Madison and Ur are analogous art to the claimed invention being from a similar field of endeavor of task assessment systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify translating eye glance directions contributing to a grade as disclosed by Madison with the translating eye glance directions contributing to a confidence grade as disclosed by Ur with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Madison as described above to aid in providing feedback to ensure improved user performance [Ur, para 0108].

As to claim 10, Madison discloses the system of claim 1, wherein the biological indicators are related to at least one of heart rate, breathing pattern, and blood pressure [cols. 6:31-39, 14:22-50, recorded performance data representative of physiological characteristics including heart rate, breathing rate, blood pressure].

As to claim 11, Madison discloses the system of claim 10, wherein the user's biological indicators are translated into … the task represented in the simulated reality environment contributing to the … grade [cols. 6:23-39, 10:47-67, 14:22-50, analyze recorded performance data during driving scenario to determine score, where performance data includes physiological characteristics, note the broadest reasonable interpretation of translate includes determining a meaning].
However, Madison does not specifically disclose wherein the user's biological indicators are translated into the user's confidence in understanding the task represented in the simulated reality environment contributing to the confidence grade.
Ur discloses wherein the user's biological indicators are translated into the user's confidence in understanding the task represented in the simulated reality environment contributing to the confidence grade [para 0116, 0144-0145, 0150-0153, user eye saccades (read: biological indicators, note the broadest reasonable interpretation of biological indicator includes any measurement of a living organism) demonstrate (read: translated into) subject level of certainty (read: user confidence) of item comprehension (read: understanding task) presented as part of virtual reality display (read: simulated reality environment)].
Madison and Ur are analogous art to the claimed invention being from a similar field of endeavor of task assessment systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the translating biological indicators contributing to a grade as disclosed by Madison with the translating biological indicators contributing to a confidence grade as disclosed by Ur with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Madison as described above to aid in providing feedback to ensure improved user performance [Ur, para 0108].

As to claim 12, Madison discloses the system of claim 3, wherein the … grade is determined by comparing the received user detected data to benchmark data stored in a database [cols. 7:14-28, 11:1-38, analyze recorded performance data in view of appropriate reaction within simulation (read: benchmark data, note broadest reasonable interpretation of benchmark data includes any point of reference by which measurements are made), note simulation data stored in database].

Ur discloses the confidence grade [para 0079, 0127, 0186, subject attention evaluation, where evaluation assigns definition of attention that describes level of subject certainty (read: user confidence) and level of certainty (read: grade) of assigned definition].
Madison and Ur are analogous art to the claimed invention being from a similar field of endeavor of task assessment systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the grade as disclosed by Madison with the confidence grade as disclosed by Ur with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Madison as described above to aid in providing feedback to ensure improved user performance [Ur, para 0108].

As to claim 13, Madison discloses the system of claim 12, wherein the benchmark data has an associated benchmark confidence grade [cols. 11:40-12:4, score determined in view of appropriate reactions may be a grade].

As to claim 14, Madison discloses the system of claim 1, wherein the instructions when executed further cause the processor to: provide an additional task, analysis, or training in the simulated reality environment in response to receiving a particular … grade [cols. 11:50-12:46, transmit feedback including instructional lesson (read: training) in response to score above or below threshold (read: particular) grade].
However, Madison does not specifically disclose wherein a "particular … grade" is a "particular confidence grade".
Ur discloses a particular confidence grade [para 0079, 0127, 0186, subject attention evaluation, where evaluation assigns definition of attention that describes level of subject certainty (read: confidence) and level of certainty (read: grade) of assigned definition].

One of ordinary skill in the art would be motivated to modify Madison as described above to aid in providing feedback to ensure improved user performance [Ur, para 0108].

As to claim 15, Madison discloses the system of claim 1, wherein the instructions when executed further cause the processor to: store the … grade data for comparison to future users and establishing their confidence grade [cols. 7:15-28, 9:26-32, 10:53-67, database stores score, note the limitation "for comparison to future users and establishing their confidence grade" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "confidence grade data" as recited in the claim].
However, Madison does not specifically disclose storing the confidence grade data.
Ur discloses storing the confidence grade data for comparison to future users and establishing their confidence grade [para 0131-0132, 0218-0220, 0232-0234, database compiles attention data including event definitions describing level of subject certainty (read: confidence), where behavior obtained from already recorded behavior is used to determine current attention behavior, note current behavior is in the future as compared to previously recorded behavior].
Madison and Ur are analogous art to the claimed invention being from a similar field of endeavor of task assessment systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the grade data as disclosed by Madison with the confidence grade data as disclosed by Ur with a reasonable expectation of success.
[Ur, para 0218, 0232].

As to claim 16, Madison discloses the system of claim 1, wherein the instructions when executed to cause the processor to receive further includes instructions which when executed causes the processor to receive at least two of the interactional input, the biological indicators, or the behavioral activity as the detected user data [cols. 6:31-62, 14:22-50, recorded data representative of user body movement (read: user interactional input), user heart rate (read: biological indicator), and user eye movement (read: behavioral user activity)].

As to claim 17, Madison and Ur, combined at least for the reasons above, disclose a method comprising limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 18-20, Madison and Ur, combined at least for the reasons above, disclose the method of claim 17 comprising limitations substantially similar to those recited in claims 2-4, respectively, and are rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145